Citation Nr: 0807356	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-35 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1989 to January 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which denied the veteran's claim of 
entitlement to a permanent and total rating for pension 
purposes.

The veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in December 2006.  She failed to 
report for this hearing.  The veteran has provided no 
explanation for her failure to report, and she has not since 
requested that the hearing be rescheduled.  Her hearing 
request, therefore, is deemed to be withdrawn.  See 38 C.F.R. 
§§ 20.702(d); 20.704(d) (2007).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue of entitlement to a permanent and total rating for 
pension purposes must be remanded for further evidentiary and 
procedural development.  



Reasons for remand

Additionally submitted evidence

After the June 2006 supplemental statement of the case, 
additional evidence concerning the veteran's mental disorder 
was submitted in the form of medical treatment records.  This 
evidence was not previously associated with the veteran's 
claims folder, it has not been considered by the RO, and no 
waiver of initial RO consideration is currently of record.  
See 38 C.F.R. §§ 19.9, 20.1304 (2007).  

Without a written waiver of initial RO consideration of the 
additional records, this issue must be returned to the agency 
of original jurisdiction for readjudication.  See Disabled 
American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 
2003) [VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid].

Additional medical evidence

The evidence of record indicates that the veteran has been 
involuntary hospitalized for psychiatric treatment on three 
separate occasions in 2006.  The veteran's medical records 
indicate that she was receiving in-patient psychiatric 
treatment for a mental condition in August 2006, after which 
the treatment records abruptly stop.  

Accordingly, the veteran should be contacted and asked to 
identify any recent medical evidence pertaining to her 
disabilities. 

Social Security records

The evidence of record indicates that VA medical personnel 
may have filed for Social Security Benefits on behalf of the 
veteran in September 2006.  Medical records associated with 
any such decision may shed light on the nature of the 
veteran's disabilities.  An effort should therefore be made 
to obtain such records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) [VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight in determining whether to award or deny VA disability 
compensation benefits].  

Accordingly, the case is REMANDED for the following actions:

1.  VBA should attempt to contact the 
veteran and request that she identify any 
relevant recent medical examination and 
treatment records. All efforts to contact 
the veteran should be memorialized.  VBA 
should take appropriate steps to secure 
any medical treatment records so 
identified and associate them with the 
veteran's VA claims folder. 

2.  VBA should contact SSA for the purpose 
of obtaining any records from that agency 
that pertain to the veteran's claim for 
disability benefits.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.  Any notice 
from SSA that these records are not 
available should be noted in the veteran's 
claims folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



